Dismissed and Memorandum Opinion filed June 16, 2005








Dismissed and Memorandum Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01132-CV
____________
 
MICHAEL TSYBULNIK, Appellant
 
V.
 
LLOYD E. KELLEY, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 4
Harris
County, Texas
Trial
Court Cause No. 803,938
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed August 18,
2004.  The clerk=s record was filed on December 16,
2004, and the reporter=s record was filed on December 13, 2004.  Appellant=s brief was due January 17, 2005, but
was not filed.  




On February 10, 2005, the court ordered appellant to file a
brief on or before March 11, 2005, or the appeal would be dismissed for want of
prosecution.  Appellant=s counsel then requested an extension
of time to file the brief, which was granted until April 15, 2005.  No brief was filed.  On May 12, 2005 , this court issued a second
order stating that unless appellant submitted his brief, together with a motion
reasonably explaining why the brief was late, on or before June 3, 2005, the
court would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 16, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.